           Case 4:20-cv-07914-KAW Document 1 Filed 11/10/20 Page 1 of 9



 1   Stephen M. Uthoff, State Bar No. 145206
     The Uthoff Law Corporation
 2   111 W. Ocean Blvd., Suite 1960
     Long Beach, California 90802
 3   (562) 437-4301
     fax (562)437-4341
 4   e-mail suthoff@uthofflaw.com
 5   Attorneys for Plaintiff
     Maersk Line
 6

 7
                                     UNITED STATES DISTRICT COURT
 8

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10   MAERSK LINE                                          )   Case No.
                                                          )
11                             Plaintiff,                 )   IN ADMIRALTY

12                                                        )   COMPLAINT FOR MONEY DUE UNDER
     vs.                                                  )   TARIFF & SERVICE CONTRACTS,
13                                                        )   BREACH OF CONTRACT(S), GOODS
     CHAU THAI dba GOLDEN EGG                             )   WARES AND SERVICES; OPEN BOOK
14   WAREHOUSE LOGISTIC                                   )   ACCOUNT
                                                          )
15                                                        )
16                             Defendants.                )

17

18
                     Maersk Line alleges that:
19
                                                     FIRST COUNT
20
                                  (For Money due Under Tariff & Service Contracts)
21
             1.      JURISDICTION: This Court has jurisdiction under 28 U.S.C. §§1331 and 1333. This
22
     matter arises under the laws of the United States, in particular, The Shipping Act of 1984, (as amended)
23
     46 U.S.C. §§40101 et seq. (hereinafter "The Act"), and involves contract(s) within the jurisdiction or
24
     claims pendent or ancillary to the same. This is an admiralty and maritime claim as it relates to collection
25
     of freight and related charges pursuant to maritime conract(s).
26
             2.      Maersk Line (hereinafter “Plaintiff”) is a common carrier by water, inter alia, in the
27
     interstate and foreign commerce of the United States as defined in The Act and was such a common
28
     carrier for the benefit of Chau Thai dba Golden Egg Warehouse Logistic (“Defendant”).
                                                       1
                                                    COMPLAINT
          Case 4:20-cv-07914-KAW Document 1 Filed 11/10/20 Page 2 of 9



 1           3.      Defendants, and each of them, are, and were at all times herein mentioned, a natural
 2 person, firm, association, organization, partnership, corporation, business, trust, or public entity, with

 3 its place of business or residence in this district and is and was a legal entity capable of being sued. Each

 4 defendant is believed to be the agent or alter-ego of each remaining defendant.

 5           4.      Venue is proper in this judicial district because it is where the claim arose and/or because
 6 defendant(s) resides or does business in the district and/or defendant(s) are aliens.

 7           5.      Plaintiff has filed a schedule of its rates and charges and service contracts for the carriage
 8 of cargo, ocean freight, wharfage and dockage, detention and demurrage and related charges with the

 9 Federal Maritime Commission or has otherwise maintained said rates, charges, tariffs or service

10 contracts pursuant to The Act. Pursuant to The Act, Plaintiff is prohibited from transporting cargo for

11 a lesser rate than that specified in its tariffs or service contracts. The Act also prohibits Defendant from

12 obtaining transportation or attempting to obtain transportation of cargo at lesser rates.

13           6.      Plaintiff transported cargo for the benefit of Defendant in the foreign commerce of the
14 United States in the course and scope of Defendant’s NVOCC and/or Freight Forwarder operations.

15 Such transportation and services provided are evidenced by Plaintiff's service contracts, bills of lading

16 and/or freight bills, invoices, credit agreements and freight guarantees, the terms of which are

17 incorporated herein through this reference. Plaintiff has fully performed its tariff and contractual

18 obligations. A copy of the subject bill of lading is attached as Exhibit A, the relevant invoice is attached

19 as Exhibit B and a copy of Maersk’s terms and conditions is attached as Exhibit C and made a part

20 hereof. The terms an conditions in Exhibit C are found on the reverse side of the hard copy bills of

21 lading including Exhibit A and are also publicly available on plaintiff’s website.

22           7.      Plaintiff has demanded that Defendant pay the amount due to Maersk.
23           8.      Defendant has knowingly and willfully failed and refused to pay Plaintiff the full amount
24 due.

25           9.      Consequently, Defendant is liable to Plaintiff in the amount of $98,401.00 plus
26 reasonable attorneys' fees and interest thereon.

27

28

                                                           2
                                                    COMPLAINT
          Case 4:20-cv-07914-KAW Document 1 Filed 11/10/20 Page 3 of 9



 1                                                 SECOND COUNT
 2                                        (For Breach of Written Contract(s))
 3           10.     Plaintiff refers to paragraphs l through 9 of this complaint and incorporates them herein
 4   by this reference.
 5           11.     Said transportation was performed pursuant to a written contract(s) of carriage and/or
 6   service contracts between Plaintiff and Defendant, as evidenced by said bills of lading and/or invoices
 7   in Exhibits A and B.
 8           12.     Plaintiff has fully performed its obligations under said contracts except those
 9   obligations, if any, which Plaintiff was excused from performing.
10           13.     Plaintiff has demanded that Defendant pay the amount due under said contracts and the
11   Defendant has refused to pay thereon.
12           14.     Consequently, Defendant is liable to plaintiff in the amount of $98,401.00, plus
13   reasonable attorneys' fees and interest thereon.
14                                                  THIRD COUNT
15                                           (For Goods Wares and Services)
16           15.     Plaintiff refers to paragraphs l through 14 of this complaint and incorporates them herein
17 by this reference.

18           16.     Within the last four (4) years, Defendant became indebted to Plaintiff for goods, wares
19 and services provided by Plaintiff to Defendant at the request of Defendant, as evidenced by Exhibits A

20 and B for which Defendant agreed to pay plaintiff.

21           17.     Despite due demand, the sum of $98,401.00 is now due, owing and unpaid for said
22 goods, wares and services.

23                                                 FOURTH COUNT
24                                             (For Open Book Account)
25           18.     Plaintiff refers to paragraphs l through 17 of this complaint and incorporates them herein
26   by this reference.
27           19.     Within the last four (4) years, Defendants became indebted to Plaintiff on an open book
28   account, in the amount as evidenced in Exhibit B which Defendants agreed to pay.

                                                         3
                                                   COMPLAINT
        Case 4:20-cv-07914-KAW Document 1 Filed 11/10/20 Page 4 of 9



 1         20.     Despite due demand, the sum of $98,401.00 is now due, owing and unpaid on said open
 2 book account.

 3

 4         WHEREFORE, plaintiff prays for judgment against defendant as follows:
 5                 1.     For judgment in the principal amount of $98,401.00
 6                 2.     For the costs of collection, according to proof;
 7                 3.     For costs of suit incurred herein, according to proof;
 8                 4.     For pre-judgment and post-judgment interest;
 9                 5.     For reasonable attorneys' fees; and
10                 6.     For such other and further relief as the Court deems just and proper.
11   DATED: November 10, 2020
                                                      THE UTHOFF LAW CORPORATION
12

13

14
                                                      By: s/Stephen M. Uthoff
15                                                        Stephen M. Uthoff
16                                                        Attorneys for Plaintiff Maersk Line

17

18

19

20

21

22

23

24

25

26

27

28

                                                      4
                                                COMPLAINT
                                    Case 4:20-cv-07914-KAW Document 1 Filed 11/10/20 Page 5 of 9
                                                                                                                   NON-NEGOTIABLE WAYBILL                                                            SCAC      MAEU

                                                                                                                                                                                                     B/L No.   563542377




                                                                                                                                                                 PY
  Shipper                                                                                                        Booking No.
  GOLDEN EGG WAREHOUSE LOGISTIC                                                                                  563542377
  25811 CLAWITER RD
                                                                                                               Export references                                                                                   Svc Contract
  HAYWARD CA 94545                                                                                             OE-201400343                                                                                        646526
  T:510-887-8833 F:510-887-8837


Consignee
PHUONG NAM CO., LTD.
159/49/11 BACH DANG ST., WARD 2                                                                                This contract is subject to the terms and conditions, including the law & jurisdiction clause and limitation
TAN BINH DIST. HOCHIMINH CITY, VIETNAM                                                                         of liability & declared value clauses, of the current Maersk Line Bill of Lading (available from the carrier,
                                                                                                               its agents and at www.maerskline.com), which are applicable with logical amendments (mutatis
T: 84-8-38486341 F:84-8-38485053                                                                               mutandis).         To the extent necessary to enable the Consignee to sue and to be sued under this




                                                                                                                    CO
                                                                                                               contract, the Shipper on entering into this contract does so on his own behalf and as agent for and
                                                                                                               on behalf of the Consignee and warrants the he has the authority to do so. The shipper shall be entitled
                                                                                                               to change the Consignee at any time before delivery of the goods provided he gives the Carrier
Notify Party (see clause 22)                                                                                   reasonable notice in writing.
SAME AS CONSIGNEE                                                                                              Delivery will be made to the Consignee or his authorised agent on production of reasonable proof of
                                                                                                               identity (and, in the case of an agent, reasonable proof of authority) without production of this waybill.
                                                                                                               The Carrier shall be under no liability whatsoever for misdelivery unless caused by the Carrier's
                                                                                                               negligence.

                                                                                                                 Onward inland routing (Not part of Carriage as defined in clause 1. For account and risk of Merchant)



 Vessel                                                    Voyage No.                                            Place of Receipt. Applicable only when document used as Multimodal Waybill
 GERDA MAERSK                                              142N

Port of Loading                                            Port of Discharge                                   Place of Delivery. Applicable only when document used as Multimodal Transport B/L. (see clause 1)
Los Angeles CA                                             CAT LAI,VIETNAM
                                                                                        PARTICULARS FURNISHED BY SHIPPER
 Kind of Packages; Description of goods; Marks and Numbers; Container No./Seal No.                                                                                Weight                                 Measurement

  SHIPPED ON BOARD GERDA MAERSK \ 142N ON 2014-06-18 AT Los Angeles CA

  2 containers said to contain 2 BULK
                                                                                                    E                                                            111215.000 US LBS


  PLASTIC SCRAP
  50,446.79 KGS
  NOEEI 30/37(A)
                          CERTIFIED
                                                                        IV
  PONU7934587 40 DRY 9'6 1 BULK 55780.000 US LBS
  Shipper Seal : 0604366
  MSKU0498943 40 DRY 9'6 1 BULK 55435.000 US LBS




                          TRUE COPY
  Shipper Seal : 0604370
  THESE COMMODITIES, TECHNOLOGY, OR SOFTWARE WERE EXPORTED FROM THE UNITED
  STATES IN ACCORDANCE WITH THE EXPORT ADMINISTRATION REGULATIONS.
  DIVERSION CONTRARY TO U.S.LAW PROHIBITED.
                           CH

  SHIPPER'S LOAD, STOW, WEIGHT AND COUNT
  FREIGHT PREPAID
  ALSO NOTIFY: PHUONG NAM CO., LTD.
  159/49/11 BACH DANG ST., WARD 2
Above particulars as declared by Shipper, but without responsibility of or representation by Carrier.

    Freight & Charges                                       Rate                                        Unit                           Currency                 Prepaid                              Collect
AR




    Carrier's Receipt. Total number of containers or        Place of Issue of Waybill                          Shipped, as far as ascertained by reasonable means of checking, in apparent good order and condition
    packages received by Carrier.
                                                            The Woodlands                                      unless otherwise stated herein the total number or quantity of Containers or other packages or units
     2 containers                                                                                              indicated in the box opposite entitled “Carrier’s Receipt”
    Shipped on Board Date ( Local Time )                    Date Issue of Waybill
    2014-06-18                                              2014-12-12
    Declared Value Charges (see clause 7.3 of the Maersk Line Bill of
    Lading) for Declared Value of US$

                                                                                                                                                   Signed for the Carrier A.P. Møller - Mærsk A/S trading as Maersk Line
  Forwarder
  GOLDEN EGG WAREHOUSE LOGISTICS
  CLAWITER RD
  Hayward CA
  94545
                                                                                                                                         Maersk Agency U.S.A., Inc - Woodlands
 This transport document has one or more numbered pages                                                                                                         As Agent(s) for the Carrier




                                                                                                        Exhibit A
                     Case 4:20-cv-07914-KAW Document 1 Filed 11/10/20      Page 6 of 9
                                                              B/L: 563542377               Page : 2




                                                                          PY
TAN BINH DIST. HOCHIMINH CITY, VIETNAM
T: 84-8-38486341 F:84-8-38485053

CY/CY




                                                        CO
                                             E
                                     IV
 Freight & Charges            Rate              Unit           Currency   Prepaid        Collect
                     CH
AR




                                               Exhibit A
                                                                                                Maersk Agency U.S.A., Inc.
                      Case 4:20-cv-07914-KAW Document 1 Filed 11/10/20 9300
                                                                        Page   7 of 9 Boulevard
                                                                            Arrowpoint
                                                                                                Charlotte NC 28273-8136




                                                                   Original
                                      DEMURRAGE INVOICE Number: 5253493612
Bill-to Party :      GOLDEN EGG WAREHOUSE LOGISTICS                           Invoice Date:         02-05-2018
                     25811 CLAWITER RD                                        Due Date:             02-05-2018
                     HAYWARD CA 94545
                                                                              Payment terms:        Payable immediately

Attention of:        ACCOUNTS PAYABLE
On behalf of :       GOLDEN EGG WAREHOUSE LOGISTICS                           Our Contact:          Uthoff Corporation
                     25811 CLAWITER RD                                        Our Telephone:        1-8007688714
                     HAYWARD CA 94545


Customer No :        US01122506

Maersk Agency U.S.A., Inc. as agent for carrier Maersk Line A/S
Esplanaden 50, DK 1263 Copenhagen K, Denmark.
Trading under the name Maersk Line with below VAT number:
DK53139655 - applicable for exports to or imports from EU shipment (transactions not reported on EC Sales List)
DK12732260 - applicable for intra-EU or outside EU shipment (transactions reported on EC Sales List)

Total Amount Due
Condition                                                Rate                    Base Value                  Total(USD)
Net value                                                                                                      98,401.00
0% Non EU services VAT                                   0.00 %                   98,401.00                         0.00
Amount Due                                                                                                    98,401.00

Bill of Lading Number: 563542377                 Your Reference:


Origin                                  Destination                              Vessel                            Voyage
Place of Receipt: Los Angeles           Place of Delivery: Ho Chi Minh City      GERDA MAERSK                        142N
ETD: 18-Jun-2014                        ETA: 03-Aug-2014

Description            Container        Type           Start          End           Qty    UoM    ROE Total(USD)
Freetime                                            07-27-2015 07-30-2015   4             DAY
Demurrage Fee      PONU7934587 40 HDRY              07-31-2015 12-20-2017 874             DAY 1.00000   98,401.00
Activity Location: VNSGNCL
3 DAY(s) / 22.80 USD per DAY
7 DAY(s) / 41.80 USD per DAY
15 DAY(s) / 83.60 USD per DAY
160 DAY(s) / 114.00 USD per DAY
335 DAY(s) / 114.00 USD per DAY
354 DAY(s) / 114.00 USD per DAY

                                                                               Total Due:                         98,401.00




                                                                                                           Page 1 of      2
                                                          Exhibit B
                                                                                                  Maersk Agency U.S.A., Inc.
                      Case 4:20-cv-07914-KAW Document 1 Filed 11/10/20 9300
                                                                        Page   8 of 9 Boulevard
                                                                            Arrowpoint
                                                                                                  Charlotte NC 28273-8136




                                       DEMURRAGE INVOICE Number: 5253493612
* Service Contract Number: 646526
* Contact us at MyFinance@maersk.com for more information
* Credit cards are now being accepted for demurrage and detention payments
Demurrage – Simply call the Maersk Release Team at 877-699-9444, option #1
Detention – Simply call the Maersk D&D Team at 877-699-9444, option #5
* Electronic payments:
* For proper application of your funds, include a copy of your Maersk invoice(s) or bill of lading number(s) with your payment.
For electronic payments, please forward your remittance information via email to NAMFRCSVCACH@maersk.com.
* Bank: Bank of America
Account Information:
Wire Only-
Type of Account: Customer Connections Account
* If paying by check, please remit payment to:
Maersk Agency U.S.A., Inc.
Attention: Payment Services - 3rd Floor South
9300 Arrowpoint Blvd
Charlotte, NC 28273-8136
* View, print, dispute and pay your invoices in MyFinance on https://my.maerskline.com Alternatively, to dispute an invoice
you can also send an email to “Disputes@maersk.com"
*Due to the recent impact on our systems, the charges reflected on this invoice may be subject to changes




                                                                                                              Page 2 of       2
                                                            Exhibit B
Case 4:20-cv-07914-KAW Document 1 Filed 11/10/20 Page 9 of 9




                        Exhibit C
